         Case 3:20-cv-00738-JAM Document 139 Filed 05/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                Plaintiff,          CASE NO. 3:20-cv-00738-JAM
 v.                                                 MAY 25, 2021
 BENISTAR, ET AL.

                                Defendants.


               UNOPPOSED MOTION TO AMEND SCHEDULING ORDER

       Universitas Education, LLC (“Universitas”) commenced this action to pursue claims

arising from the judgment debtors Nova Group, Inc., Daniel Carpenter, Grist Mill Capital, LLC,

Grist Mill Holdings, LLC, Carpenter Financial Group, Avon Capital, LLC, Phoenix Capital

Management, LLC and Hanover Trust Company against the Defendants Benistar Admin Services,

Inc., TPG Group, Inc., Grist Mill Partners, LLC, Moonstone Partners, LLC, Alliance Charitable

Trust, Phoenix Charitable Trust, Atlantic Charitable Trust, Avon Charitable Trust, Carpenter

Charitable Trust, Donald Trudeau, and Molly Carpenter asserted, inter alia, to be alter egos of the

judgment debtors. As part of discovery in this proceeding, Universitas noticed the deposition of

Matthew Westcott for May 24, 2021. On the morning of May 24, 2021, Mr. Westcott’s ex-wife

contacted counsel for Universitas to inform Universitas that Matthew Westcott had been admitted

for psychiatric evaluation and thus would not be attending the deposition.

       Universitas seeks to extend the discovery deadline so that it may (1) depose Mr. Westcott

pending the result of his psychiatric evaluation and (2) obtain the documents identified in the

subpoena served upon Mr. Westcott. Universitas telephonically conferred with counsel for all

other parties, and no parties object to Universitas’ request.
        Case 3:20-cv-00738-JAM Document 139 Filed 05/25/21 Page 2 of 3




       Now, therefore, Universitas respectfully requests that this Court extend the fact discovery

deadline to permit Universitas to proceed with discovery from Mr. Westcott.

Dated: Alexandria, VA
       May 25, 2021
                                            PLAINTIFF UNIVERSITAS EDUCATION, LLC

                                            By: /s/ Joseph L. Manson III                  /
                                            Joseph L. Manson III
                                            Law Offices of Joseph L. Manson III
                                            600 Cameron Street
                                            Alexandria, VA 22314
                                            Tel. 202-674-1450
                                            Fax 703-340-1642
                                            jmanson@jmansonlaw.com
                                            Admitted Pro Hac Vice




                                                2
         Case 3:20-cv-00738-JAM Document 139 Filed 05/25/21 Page 3 of 3




                                         CERTIFICATION

       I hereby certify that on May 25, 2021 a copy of foregoing motion was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system. Parties may access this filing through the Court's CM/ECF System.

                                                                /s/ Joseph L. Manson III




                                                   3
